Opinion issued January 10, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-01113-CV
                            ———————————
JUAN LORENZO GONZALEZ AND MALISSA MOORE, INDIVIDUALLY
AND AS NEXT FRIEND OF J.G., J.G., J.G. AND A.G., MINORS, Appellants
                                         V.
              REGULATORY CONSULTANTS, INC., Appellee



                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-72417

                          MEMORANDUM OPINION
      Appellants, Juan Lorenzo Gonzalez and Malissa Moore, Individually and as

Next Friend of J.G., J.G., J.G. and A.G., Minors, have filed an unopposed motion

to dismiss this appeal. Appellants state that they no longer wish to pursue this

appeal and further request that all costs be assessed against the party incurring the
same. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1), (d). No other party

has filed a notice of appeal and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See id. 42.1(a)(1), (d), 43.2(f). We

dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                          2